DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on April 21, 2020, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-6, 14, 18-30, 34, 36, 37, 41-43, and 45-50 are pending in the application. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 14, 18-24, 27-30, 34, 36, 37, 41-43, and 45, drawn to the technical feature of an engineered, non-naturally occurring system suitable for modifying post-translational modification sites on a protein encoded by a target RNA, a cell, and a non-human animal or plant. 
Group II, claims 25 and 26, drawn to the technical feature of a method of modifying post-translational modification sites on a protein encoded by a target RNA. 
Group III, claims 46 and 47, drawn to the technical feature of a composition comprising a library of at least 100 different guide molecules and a composition comprising a population of cells.
Group IV, claim 48, drawn to the technical feature of a method for identifying a phosphorylation site associated with a target phenotype.   
Group V, claim 49, drawn to the technical feature of a method for detecting hepatitis B (HBV) associated diffuse large B-cell lymphoma (DLBCL) treatment.   
Group VI, claim 50, drawn to the technical feature of a method for treating HBV associated DLBCL.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I-VI lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the composition of Group III is not required to comprise the catalytically inactive (dead) Cas13 protein and nucleotide deaminase protein of the system of Group I, and the guide molecule of the composition of Group III is not required to be the same as the guide molecule of the system of Group I. 
The inventions of Groups I-VI also lack unity of invention because the technical feature of an engineered, non-naturally occurring system as recited in claim 1 is not a contribution over the prior art in view of Yeo et al. (US 2018/0334685 A1, with priority to May 10, 2017; cited on Form PTO-892), Zhang et al. (Sci. China Life Sci. 59:8, 2016, 3 pages; cited on Form PTO-892), and Radivojac et al. (Bioinformatics 24:241-247, 2008; cited on Form PTO-892). Yeo et al. discloses a method for RNA editing using a dCas9-deaminase fusion and a guide RNA to target adenosine in order to treat a disease such as cancer (paragraph [0028]), Zhang et al. teach C to U RNA editing using a dC2c2 (dCas13a)-cytidine deaminase fusion (p. 3, column 1, top), and Radivojac et al. teach that phosphorylation of S, T, and Y is common in cancer-associated proteins and is known to be deregulated in cancer (p. 241, column 2, middle). In view of the combined teachings of Yeo et al., Zhang et al., and Radivojac et al., it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yeo et al. to use dCas13a in place of dCas9 because Zhang et al. teach using a dCas13a-deaminase fusion for RNA editing. One would have selected a phosphorylation site as a target for RNA editing because Radivojac et al. teach that phosphorylation is common in cancer-associated proteins and is known to be deregulated in cancer. As such, the technical feature of an engineered, non-naturally occurring system as recited in claim 1 is not a contribution over the prior art.  

Election of Species
A.	If applicant elects the invention of Group I-VI, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A) a catalytically inactive (dead) Cas13 protein and a nucleotide deaminase protein; 
B) a nucleotide sequence encoding a catalytically inactive (dead) Cas13 protein and a nucleotide deaminase protein;
C) a catalytically inactive (dead) Cas13 protein and a nucleotide sequence encoding a nucleotide deaminase protein; and 
D) a nucleotide sequence encoding a catalytically inactive (dead) Cas13 protein and a nucleotide sequence encoding a nucleotide deaminase protein. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-3, 5, 6, 14, 18-30, 34, 36, 37, 41-43, and 45-50.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a catalytically inactive (dead) Cas13 protein linked to a nucleotide deaminase protein, which is not a contribution over the prior art in view of Zhang et al. (supra) teaching a fusion of dCas13a to cytidine deaminase for RNA editing (p. 3, column 1, top). As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

B.	If applicant elects the invention of Group I-VI, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
AA) the target sequence comprises one or more codons with an adenine; and 
BB) the target sequence comprises one or more codons with a cytidine. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-6, 14, 18, 21, 23-30, 34, 36, 37, 41-43, and 45-50.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature between the species is a target sequence that comprises one or more codons with an adenine or cytidine and encodes an amino acid that is post-translationally modified.  This is not a contribution over the prior art in view of the combined teachings of Yeo et al. (supra), Zhang et al. (supra), and Radivojac et al. (supra) as set forth above. As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

C.	If applicant elects the invention of Group I-VI, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
AAA) the nucleotide deaminase is an adenosine deaminase or catalytic domain thereof; and
BBB) the nucleotide deaminase is a cytidine deaminase or catalytic domain thereof.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-6, 14, 18-30, 34, 36, 37, 41-43, and 45-50.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature between the species is a nucleotide deaminase, which is not a contribution over the prior art in view of Zhang et al. (supra) teaching a cytidine deaminase for RNA editing (p. 3, column 1, top). As such, the shared same or corresponding technical feature between the species is not a contribution over the prior art. 

D.	If applicant elects the invention of Group I-VI, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
AAAA) the Cas13 protein is Cas13a; 
BBBB) the Cas13 protein is Cas13b; and
CCCC) the Cas13 protein is Cas13c.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-3, 5, 6, 14, 19-30, 34, 36, 37, 41-43, and 45-50.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a catalytically inactive (dead) Cas13 protein, which is not a contribution over the prior art in view of Zhang et al. (supra) teaching a dCas13a (p. 3, column 1, top). As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

E.	If applicant elects the invention of Group I-VI, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
AAAAA) at least two or at least three different guide molecules are used to target the at least two or at least three phosphorylation sites of the same protein; and
BBBBB) a single guide molecule is used to target the at least two or at least three phosphorylation sites of the same protein.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-6, 14, 18-30, 34, 41-43, and 45-50.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature between the species is a guide molecule that is used to target the at least two or at least three phosphorylation sites of the same protein. This is not a contribution over the prior art in view of the combined teachings of Yeo et al. (supra), Zhang et al. (supra), and Radivojac et al. (supra) as set forth above. As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656